Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered July 6, 1983, convicting him of robbery in the second *742degree, grand larceny in the third degree, escape in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not establish that the court imposed the sentence that it did because the defendant chose to go to trial (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; cf., People v Patterson, 106 AD2d 520).
The sentence imposed under the circumstances of this case was appropriate and did not constitute an abuse of discretion (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Niehoff and Eiber, JJ., concur.